                                                         United States District Court
                                                         Central District of California


  UNITED STATES OF AMERICA vs.                                                Docket No.             CR 17-367 DSF

  Defendant          5)Jaime Hernandez                                        Social Security No. 7        1        3   6
  akas:                                                                      (Last 4 digits)




                                                                                                                        MONTH   DAY   YEAR
               In the presence ofthe attorney for the government, the defendant appeared in person on this date.        10       1    2018


  COUNSEL                                                          Katherine T. Corrigan, Retained
                                                                             (Name of Counsel)

     PLEA           ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~          NOLO    ~  NOT
                                                                                                                CONTENDERE   GUILTY
  FINDING    There being afording/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:
            21 U.S.C. § 843(b): Illegal Use of a Communication Facility to Facilitate the Commission of a Felony Drug Offense -Single
            Count Information
 JT.TDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM     Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant, Jaime Hernandez, is hereby
   ORDER    committed on the single-count of the First Superseding Information to the custody ofthe Bureau ofPrisons to be imprisoned for
            a term of 39 months.

         On release from imprisonment, the defendant shall be placed on supervised release for a term of one year under the following terms
and conditions:

          1.        The defendant shall comply with the rules and regulations ofthe United States
                    Probation Office, General Order OS-02, with the exception of Standard Conditions
                    5,6, and 14 of that order;

          2.        The defendant shall refrain from any unlawful use of a controlled substance. The
                    defendant shall submit to one drug test within 15 days of release from imprisonment and
                    at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed
                    by the Probation Officer;

          3.        The defendant shall participate in an outpatient substance abuse treatment and counseling
                    program that includes urinalysis, breath or sweat patch testing, as directed by the Probation
                    Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
                    prescription medications during the period of supervision;

          4.        As directed by the Probation Officer, the defendant shall pay all or part ofthe costs of
                    treating Court-ordered correctional treatment to the aftercare contractor during
                    the period of community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall
                    provide payment and proof of payment as directed by the Probation Officer. If the
                    defendant has no ability to pay, no payment shall be required;

          5.        During the period of community supervision the defendant shall pay the special
                    assessment in accordance with this judgment's orders pertaining to such payment;

          6.        The defendant shall cooperate in the collection of a DNA sample from the defendant;




CR-104 (09/11)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                  Page 1 of5
 USA vs.     5) Jaime Hernandez                                                  Docket No.:      CR 17-367 DSF

                   As directed by the probation officer, the defendant shall notify specific persons and
                   organizations of specific risks and shall pernut the probation officer to confirm the
                   defendant's compliance with such requirement and to make such notifications;

                  Defendant is to clear all warrants within 60 days of release; and

                  Defendant shall complywith all terms of state probation.

If defendant is still in possession of a firearm, the Court orders that defendant dispose of that firearm.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to facilitate the
defendant's trearinent for narcotic addiction or drug dependency or any mental health related issues. Further redisclosure ofthe Presentence
Report by the treatment provider is prohibited without the consent ofthe sentencing judge

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due immediately. Any unpaid balance shall
be due during the period ofimprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau ofPrisons' Inmate Financial
Responsibility Program.

All fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely to become able to pay any
fine.

The Court advised the defendant of the right to appeal this judgment.




SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable sentencing range
set forth in the guidelines, as more particularly reflected in the court reporter's transcript.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within.this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period pernutted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           Date
                to -~--~ ~                                           U. S. istrict Judge     agistrate Judg

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                     Clerk, U.S. District Court



             ~(~ ~2~( ~                                        gY      ,__.J~ ~ ~ ~~
           Filed Date                                                Deputy Cle '~n
                                                                                1~X




CR-104(09/11)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                     Page 2 of 5
 USA vs.    5) Jaime Hernandez                                                    Docket No.:        CR 17-367 DSF


 The defendant shall comply with the standard conditions that have been adopted by this court(set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant shall not commit another Federal, state or local crime;     10.    the defendant shall not associate with any persons engaged in criminal
 2.   the defendant shall not leave the judicial district without the written          activity, and shall not associate with any person convicted ofa felony
      permission of the court or probation officer;                                    unless granted permission to do so by the probation officer;
 3.   the defendant shall report to the probation officer as directed by the    1 1.   the defendant shall permit a probation officer to visit him or her at any
      court or probation officer and shall submit a truthful and complete              time at home or elsewhere and shall permit confiscation of any
      written report within the first five days of each month;                         contraband observed in plain view by the probation officer;
 4.   the defendant shall answer truthfully all inquiries by the probation      12.    the defendant shall notify the probation officer within 72 hours of
      officer and follow the instructions ofthe probation officer;                     being arrested or questioned by a law enforcement officer;
 5.   the defendant shall support his or her dependents and meet other          13.    the defendant shall not enter into any agreement to act as an informer
      family responsibilities;                                                         or a special agent ofa law enforcement agency without the permission
 6.   the defendant shall work regularly at a lawful occupation unless                 of the court;
      excused by the probation officer for schooling, training, or other        14.    as directed by the probation officer, the defendant shall notify third
      acceptable reasons;                                                              parties of risks that may be occasioned by the defendant's criminal
 7.   the defendant shall notify the probation officer at least 10 days prior          record or personal history or characteristics, and shall permit the
      to any change in residence or employment;                                        probation officer to make such notifications and to conform the
 8.   the defendant shall refrain from excessive use ofalcohol and shall not           defendant's compliance with such notification requirement;
      purchase, possess,-use, distribute, or administer any narcotic or other   15.    the defendant shall, upon release from any period of custody, report
      controlled substance, or any paraphernalia related to such substances,           to the probation officer within 72 hours;
      except as prescribed by a physician;                                      16.    and, for felony cases only: not possess a firearm, destructive device,
 9.   the defendant shall not frequent places where controlled substances              or any other dangerous weapon.
      are illegally sold, used, distributed or administered;




CR-104(09/11)                                       JUDGMENT &PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
 USA vs.     5) Jaime Hernandez                                                Docket No.:      CR 17-367 DSF


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth(15`h)day after the date ofthe judgment pursuant to 18 U.S.C. §3612(fl(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney ofany material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                            Private victims (individual and corporate),
                            Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pwsuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.

                              SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer:(1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment ofall personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed.by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on


CR-104(09/11)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of5
 USA vs.      5) Jaime Hernandez                                                Docket No.:      CR 17-367 DSF

 Defendant delivered on                                                                     to
      at
      the institution designated by the Bureau ofPrisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal




             Date                                                   Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




             Filed Date                                             Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                           Date




                    U. S. Probation Officer/Designated Witness                     Date




CR-104(09/11)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
